— In an action to recover damages for conversion and to impose a constructive trust upon certain bank accounts, the plaintiff appeals from so much of an order of the Supreme Court, Kings County (Huttner, J.), dated June 5, 1989, as denied that branch of his cross motion which was for leave to enter a default judgment upon the defendants’ default in complying with the terms of a stipulation of settlement.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
We find that the Supreme Court did not improvidently exercise its discretion in enforcing the terms of the stipulation as though no default had occurred. The defense counsel’s default, if any, in complying with the terms of the stipulation of settlement on behalf of his clients was based upon a good-faith interpretation of its terms. Thus, the default, if any, in complying with the terms of the stipulation may not be deemed to constitute an intentional or willful default. Thompson, J. P., Kunzeman, Sullivan and Harwood, JJ., concur.